Case 1:19-cv-00067-RM-NRN Document 73 Filed 04/21/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 19-cv-00067-RM-NRN

  DAVID L. HILDEBRAND, an individual,

         Plaintiff,

  v.

  WILMAR CORPORATION, a Washington corporation,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         Upon review of the record, the Court finds three issues which should be resolved. First,

  Defendant has filed an unopposed motion for leave to restrict (ECF No. 66) requesting the

  following documents be restricted at a Level 1 restriction: ECF Nos. 58, 58-1, 58-2, 58-3, 58-4,

  57, and 57-1. The basis for the request is that the documents refer to the parties’ confidential

  settlement agreement as well as Defendant’s alleged evidence of compliance with such

  agreement. At this juncture, based on the current record, the Court will grant the requested

  restriction. The parties are advised, however, that if such information is central to the issues in

  this case, the parties’ interest in maintaining the confidentiality of certain terms of the agreement

  may not overcome “the strong public interest in understanding the pertinent facts of this case.”

  Ruiz v. Woodward, Inc., No. 17-CV-03046-MSK-KLM, 2019 WL 6893039, at *12 (D. Colo.

  Dec. 18, 2019). Accordingly, such evidence may be disclosed in any order and, further, to the

  extent necessary, restrictions may be lifted or redacted copies may be ordered filed.
Case 1:19-cv-00067-RM-NRN Document 73 Filed 04/21/20 USDC Colorado Page 2 of 3




            Second, Plaintiff has filed a motion for summary judgment (ECF No. 64) but fails to

  comply with this Court’s Civil Practice Standards governing such motions by providing a

  separate statement of undisputed material facts (“statement”)1 and referring to such statement as

  support in his motion. (Defendant did so at ECF Nos. 55, 56.) The Court will allow the motion in

  this instance but requires a separate statement to be filed, as ordered below.

            Third, and finally, Plaintiff’s motion for summary judgment and many of his

  accompanying supporting filings are labeled “confidential.” Under this District’s Local Rules

  Plaintiff has 14 days in which to file a motion for leave to restrict. See D.C.COLO.LCivR 7.2(e).

  Although the time to do so has not lapsed, the Court’s review shows that documents marked as

  confidential should be publicly accessible in whole or in part, such as Plaintiff’s motion for

  summary judgment (ECF No. 63). Accordingly, the Court finds Plaintiff must address why such

  documents should be restricted and why redaction is not feasible.

            Based on the foregoing, it is ORDERED

            (1) That Defendant’s motion to restrict (ECF No. 66) is GRANTED to the extent stated

                herein and the Clerk is directed to maintain a Level 1 restriction on the following

                documents: ECF Nos. 58, 58-1, 58-2, 58-3, 58-4, 57, and 57-1;

            (2) That, on or before Friday, May 1, 2020, Plaintiff shall file his separate statement of

                undisputed material facts, and Defendant shall have fourteen (14) days after such

                filing to file its response to Plaintiff’s motion for summary judgment (ECF No. 64);

                and




  1
      Found at http://www.cod.uscourts.gov/Portals/0/Documents/Judges/RM/RM_Civil_Practice_Standards_Aug19.pdf
Case 1:19-cv-00067-RM-NRN Document 73 Filed 04/21/20 USDC Colorado Page 3 of 3




       (3) That, on or before Friday, May 1, 2020, Plaintiff shall file a notice setting forth the

          legal and factual bases for why the documents he filed (ECF Nos. 63, 65) are

          confidential and should be restricted from public access.

       DATED this 21st day of April, 2020.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge
